UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On April 30, 2008, Director Fred R. Miller retired as a director of Horizon Financial Corp. (“Company”) and its financial institution subsidiary, Horizon Bank (“Bank”) in connection with the Company’s mandatory retirement age for directors reflected in its Bylaws. Mr. Miller’s retirement is effective immediately.Mr. Miller had served on the Boards of Directors of the Company and the Bank since 1995 and 1984, respectively.He was a member of the Company’s Nominating, Executive, Audit and Retirement and Compensation Committees. Although it was agreed that the Board’s Nominating Committee would begin the process to identifyanother qualified board member, the Board determined to reduce the size of the Board of Directors of the Company from nine to eight members.Similarly, the Board of Directors of the Bank also determined to reduce the size of the Board from nine to eight members. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: June 2, 2008 By:/s/ Richard P. Jacobson Richard P. Jacobson President and Chief Executive Officer
